1/22/2015                                                                  Envelope Details


  Print this page

  Case # PD­1661­14
   Case Information
   Location                                     Court Of Criminal Appeals
   Date Filed                                   01/16/2015 02:41:37 PM
   Case Number                                  PD­1661­14
   Case Description
   Assigned to Judge
   Attorney                                     Denton Lessman
   Firm Name                                    Law Office of Denton B Lessman
   Filed By                                     Denton Lessman
   Filer Type                                   Not Applicable
   Fees
   Convenience Fee                              $0.00
   Total Court Case Fees                        $0.00
   Total Court Filing Fees                      $0.00
   Total Court Service Fees                     $0.00
   Total Filing & Service Fees                  $0.00
   Total Service Tax Fees                       $0.00
   Total Provider Service Fees                  $0.00
   Total Provider Tax Fees                      $0.00
   Grand Total                                  $0.00
   Payment
   Account Name                                 Wells Fargo
   Transaction Amount                           $0.00
   Transaction Response
   Transaction ID                               6262715
   Order #                                      003801074­0

   Petition for Discretionary Review
   Filing Type                   EFile
   Filing Code                   Petition for Discretionary Review
   Filing Description            Petition for Discretionary Review
   Reference Number
   Comments
   Status                        Rejected
   Fees
   Court Fee                     $0.00
   Service Fee                   $0.00
https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=57ca941e­2827­4122­8041­19ccdab4d153   1/2
1/22/2015                                                                  Envelope Details

   Rejection Information
   Rejection
             Time       Rejection Comment
   Reason
             01/22/2015 The petition for discretionary review does not contain a copy of the court of
   Other     12:29:20   appeals opinion. You have ten days to tender a corrected petition for
             PM         discretionary review.
   Documents
   Lead Document                 pdr.pdf                        [Original]




https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=57ca941e­2827­4122­8041­19ccdab4d153   2/2